Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Huang US publication no.: US 2019/0077608 in view of Wiezoreck et al. US publication no.: 2008/0274897.
Regarding claim 1, Huang teaches, A linear motor comprising: a longitudinal coil assembly comprising a plurality of coil units arranged in a cascading manner (coil assembly 150, figures 7-8); a magnet track (track segment 12, figure 7) spaced from the coil assembly, and adapted to move along a path which traces a periphery of the coil assembly; a plurality of sensors (position sensors 145, figure 6 and 8), each sensor in the plurality of sensors being associated with a subset of the plurality of coil units , and adapted to send a first sensor signal in response to detecting the magnet track (see paragraphs 33-34); a control unit (segment controller 50, figure 8; paragraph 33), wherein the control unit is configured to: receive the first sensor signal; identify a sensor in the plurality of sensors, the sensor having sent the first sensor signal (see paragraph 33, where the position sensor send the signals to the segment controller); reference an association table (memory 54, figure 8), the association table as seen in paragraph 41, where it is explained that the memory stores all of the functions to control the coils based on the sensor signals). 
Huang is silent on specifically teaching: a plurality of thermo-electric cooling units; and a subset of the plurality of thermo-electric cooling units.
Wiezoreck et al. teach: a plurality of thermo-electric cooling units (see coolant paragraph 20); and a subset of the plurality of thermo-electric cooling units (see figure 1 and paragraph 20, where it is explained that a coolant is placed between each coils 13).
In view of Wiezoreck et al.’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Huang to include; a plurality of thermo-electric cooling units; and a subset of the plurality of thermo-electric cooling units, for the purpose of providing protection for the machine. 
Regarding claim 3, the linear motor of claim 1, wherein the subset of the plurality of thermo-electric cooling units associated with the sensor are positioned adjacent to, and are adapted to cool the subset of the plurality of coil units associated with the sensor. 
Huang teaches that the sensors are located next to the coils as seen in figures 6-8.

However, Wiezoreck et al. teach coolant as seen in paragraph 20 and figure 1 adjacent to the coils.
Therefore, in view of Wiezoreck et al.’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Huang to include; wherein the subset of the plurality of thermo-electric cooling units associated with the sensor are positioned adjacent to, and are adapted to cool the subset of the plurality of coil units associated with the sensor, for the purpose of providing protection for the machine. 
Regarding claim 4, Huang teaches, The linear motor of claim 2, wherein the subset of the plurality of coil units associated with the sensor comprises a "U" coil winding, a "V" coil winding and a "W" coil winding (see figure 8, where the coils include three phase windings), 
Huang is silent on specifically teaching, wherein the subset of the plurality of thermo-electric cooling units associated with the sensor are adapted to cool the "U" coil winding, the "V" coil winding, and the "W" coil winding. 
Wiezoreck et al. teach coolant as seen in paragraph 20 and figure 1 that cools the plurality of coils. 

Regarding claim 5, Huang teaches, The linear motor of claim 1, wherein each sensor in the plurality of sensors is further adapted to send a second sensor signal in response to not detecting the magnet track, and wherein the control unit is further configured to receive the second sensor signal from the sensor and depower the subset of the plurality of coil units associated with the sensor (see paragraphs 7-8 and abstract, where it is explained that the failure is detected of the linear motor system which corresponds to “not detecting the magnet track”, wherein, a fault signal is sent out in response to the fault). 
Regarding claim 6, Huang teaches, the linear motor of claim 4, wherein the control unit is further configured to receive the second sensor signal from the sensor and deactivate the subset of the plurality of thermo-electric cooling units associated with the sensor (see paragraphs 7-8 and abstract, where it is explained that the failure is detected of the linear motor system which corresponds to “not detecting the magnet track”, wherein, a fault signal is sent out in response to the fault).
Regarding claim 8,  Huang teaches, The linear motor of claim 1, wherein the plurality of sensors comprises hall sensors adapted to detect a magnetic field of the see paragraph 33). 
Regarding claim 9, Wiezoreck et al. teach, The linear motor of claim 1, further comprising a coil assembly cap, and wherein the plurality of thermo-electric cooling units are embedded in the coil assembly cap (see figure 1 and paragraph 20). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Huang US publication no.: US 2019/0077608 in view of Wiezoreck et al. US publication no.: 2008/0274897 and further in view of Kainuma et al. US publication no.: 2015/0061416.
Regarding claim 10, Huang as modified is silent on specifically teaching, The linear motor of claim 1, further comprising a heat sink positioned adjacent to the plurality of thermo-electric cooling units. 
Kainuma et al. teach: further comprising a heat sink positioned adjacent to the plurality of thermo-electric cooling unit (see figure 3 and paragraph 66).
Therefore, in view of Kainuma et al.’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Huang to include; further comprising a heat sink positioned adjacent to the plurality of thermo-electric cooling units, for the purpose of providing protection for the machine. 
Response to Arguments
Applicant's arguments filed 2/9/2022 have been fully considered but they are not persuasive: 

However, the thermo-electric cooling unit isn’t described in detail in the claim and appears to be broadly interpreted as a cooling unit. The claim is to be read in light of  the specification but the description of the thermo-electric cooling unit cannot be imported from the specification into the claim without describing it.
Further, consider the reference Kainuma et al. US publication no.: 2015/0061416, paragraph 6 where it is explained that a cooling unit is used with the heat sink to cool the coils of the linear motor.  
The teachings of Wiezoreck et al. as described in the body of the rejection clearly reads on the claim as recited right not as a cooling unit. The claim is broadly interpreted to be read as a cooling unit. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHEB S IMTIAZ whose telephone number is (571)272-4308. The examiner can normally be reached 11am-730pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/ZOHEB S IMTIAZ/Examiner, Art Unit 2846